         Case 8-19-76260-ast         Doc 371        Filed 01/07/20        Entered 01/07/20 15:33:34




Andrew I. Silfen
George P. Angelich
Jordana L. Renert
ARENT FOX LLP
1301 Avenue of the Americas, Floor 42
New York, NY 10019
Telephone: (212) 484-3900
Facsimile: (212) 484-3990
Email: andrew.silfen@arentfox.com
       george.angelich@arentfox.com
       jordana.renert@arentfox.com

Counsel for Arba Group

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
                                                             )         Chapter 11
                                                             )
                                                             )         Case No. 19-76260 (AST)
In re:                                                       )         Case No. 19-76263 (AST)
                                                             )         Case No. 19-76267 (AST)
Absolut Facilities Management, LLC, et al.,                  )         Case No. 19-76268 (AST)
                                                             )         Case No. 19-76269 (AST)
                                   Debtors. 1                )         Case No. 19-76270 (AST)
                                                             )         Case No. 19-76271 (AST)
                                                             )         Case No. 19-76272 (AST)
                                                             )
                                                             )         (Jointly Administered)

                                        AFFIDAVIT OF SERVICE

STATE OF NEW YORK                   )
                                    ) s.s.:
COUNTY OF NEW YORK                  )

          ALYSSA FIORENTINO, being duly sworn, deposes and says:

          1.    Deponent is not a part to this action, is over eighteen years of age, and resides in
    Hudson County, State of New Jersey.

1
  The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Absolut Facilities Management, LLC (1412); Absolut Center for Nursing and Rehabilitation at
Allegany, LLC (7875); Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC (8266); Absolut Center
for Nursing and Rehabilitation at Gasport, LLC (8080); Absolut at Orchard Brooke, LLC (1641); Absolut Center for
Nursing and Rehabilitation at Orchard Park, LLC (8300); Absolut Center for Nursing and Rehabilitation at Three
Rivers, LLC (8133); and Absolut Center for Nursing and Rehabilitation at Westfield, LLC (7924) (collectively, the
“Debtors”).



AFDOCS/21515620.1
     Case 8-19-76260-ast       Doc 371     Filed 01/07/20     Entered 01/07/20 15:33:34




        2.       On January 3, 2020, I served a true and correct copy of Landlords’ Objection to
Debtors’ Motion To Extend Exclusive Periods [Docket No. 362] via electronic mail upon the
parties listed in attached service list.

                                                       /s/ Alyssa Fiorentino
                                                       Alyssa Fiorentino
Sworn to before me this
7th day of January, 2020

/s/ Melton L. Sawyer
Notary Public, State of New York
Qualified in Queens County
Commission Expires July 5, 2023
Registration #01SA6244327




                                               2
AFDOCS/21515620.1
                                         Case 8-19-76260-ast            Doc 371        Filed 01/07/20          Entered 01/07/20 15:33:34

                                                                     In re: Absolut Facilities Management, LLC, et al.
                                                                                         Service List
                                                                                 Case No. 19‐76260 (AST)
                    DESCRIPTION                                             NAME                                  NOTICE NAME                              EMAIL
                                                                                                                                        absolutteam@primeclerk.com
Claims Agent                                             Prime Clerk LLC                               Attn: Jessica G. Berman          serviceqa@primeclerk.com
Counsel to Patient 41                                    Brown Chiari LLP                              Attn: Andrea Conjerti            aconjerti@brownchiari.com
                                                                                                       Attn: Aviva Francis, Evan M.     afrancis@jntllp.com
Counsel to Specialty RX, Inc. and Specialty RX NY, Inc   Jacobowitz Newman Tversky LLP                 Newman                           enewman@jntllp.com
Counsel to Patients 18, 50, 5749, 5753, 5761, 5777       Brown Chiari LLP                              Attn: Angelo Gambino             agambino@brownchiari.com
Counsel to Signature Financial, LLC                      Bradshaw Law Group PC                         Attn: Andrew B. Helfand          ahelfand@bradshawlawgrouppc.com
Counsel to Douglas Taylor and Randy Talor On Behalf
of The Estate of Joyce A. Brown                          Welch, Donlon & Czarples                      Attn: Anna Czarples              anna@wdcinjurylaw.com
Proposed counsel for the Official Committee of                                                         Attn: Avery Samet & Jeffrey      asamet@aminillc.com
Unsecured Creditors                                  AMINI LLC                                         Chubak                           jchubak@aminillc.com
Counsel to Axis Surplus Insurance Company            Thaler Law Firm PLLC                              Attn: Andrew M. Thaler           athaler@athalerlaw.com
                                                     Securities & Exchange Commission – NY
Securities and Exchange Commission ‐ Regional Office Office                                            Attn: Bankruptcy Department      bankruptcynoticeschr@sec.gov
Counsel to Patient 24                                Brown Chiari LLP                                  Attn: Brian Hogan                bhogan@brownchiari.com
Counsel to Patient 5755                              Lotempio PC Law Group                             Attn: Brian Knauth               bknauth@lotempiopc.com
Counsel to Patient 5760                              Lotempio PC Law Group                             Attn: Boyd Earl                  Boydearl@lotempiopc.com
Counsel to Sterling National Bank                    Foster & Wolkind, P.C.                            Attn: Bryan E. Wolkind           bwolkind@foster‐wolkind.com
Counsel to Patients 5757, 5783, 5791                 Brown Chiari LLP                                  Attn: Coleen Fahey               cfahey@brownchiari.com
Counsel to U.S. Bank National Association d/b/a U.S.
Bank Equipment Finance                               Law Offices of Charles A. Gruen                   Attn: Charles Gruen              cgruen@gruenlaw.com
Counsel to U.S. Bank National Association d/b/a U.S.
Bank Equipment Finance                               Law Offices of Charles A. Gruen                   Attn: Charles Gruen              cgruen@gruenlaw.com

Counsel to EDRNC Operating, LLC, HORNC Operating,
LLC, DURNC Operating, LLC, SARNC Operating, LLC,
EDRNC Realty, LLC, HORNC Realty, LLC, DURNC Realty,                                                    Attn: Camille W. Hill & Stephen A. chill@bsk.com
LLC, COTRNC Realty, LLC, and SARNC Realty, LLC      Bond, Schoeneck & King, PLLC                       Donato                             sdonato@bsk.com
                                                    Office of The United States Trustee for
United States Trustee Eastern District of New York  Region 2                                           Attn: Christine H. Black         Christine.H.Black@usdoj.gov
Counsel to Patients 38, 45 and 5787                 Finkelstein & Partners LLP                         Attn: Mary Ellen Wright          CIS@lawampm.com
Interested Party                                    Jackson Lewis P.C.                                 Attn: Clemente J. Parente        Clemente.Parente@jacksonlewis.com
Top 30 Unsecured Creditor                           Favorite Healthcare Staffing, Inc.                 Attn: Christopher Brink, COO     Corporate@FavoriteStaffing.com
Top 30 Unsecured Creditor                           Harter, Secrest & Emery LLP                        Attn: Officer Director           cwittlin@hselaw.com


                                                                                        Page 1 of 5
                                         Case 8-19-76260-ast       Doc 371        Filed 01/07/20          Entered 01/07/20 15:33:34

                                                                In re: Absolut Facilities Management, LLC, et al.
                                                                                    Service List
                                                                            Case No. 19‐76260 (AST)
                     DESCRIPTION                                      NAME                                  NOTICE NAME                                   EMAIL
Counsel to Patient 5773                             Ramos & Ramos                                 Attn: Dean Smith                     dean@ramosandramos.com
Counsel to Patients 5767, 5786                      Brown Chiari LLP                              Attn: David Olson                    dolson@brownchiari.com
Attorneys for Capital Funding, LLC                  Whiteford, Taylor & Preston LLP               Attn: Daniel R. Schimizzi, Esq.      dschimmizzi@wtplaw.com
Counsel to Patients 5778                            Brown Chiari LLP                              Attn: Eleanor Bliss Ferry            eferry@brownchiari.com
                                                                                                                                       elizabeth.fox‐solomon@eeoc.gov
                                                                                                  Attn: Elizabeth Fox‐Solomon,         JEFFREY.BURSTEIN@EEOC.GOV
                                                    Equal Employment Opportunity                  Jeffrey Burstein, Kimberly Cruz &    KIMBERLY.CRUZ@EEOC.GOV
Interested Party                                    Commission                                    Nora Curtin                          NORA.CURTIN@EEOC.GOV

Counsel to Capital Finance, LLC                     Blank Rome LLP                                Attn: Evan J. Zucker                 EZucker@BlankRome.com
Counsel to Cass Development Company                 Hodgson Russ LLP                              Attn: Garry M. Graber                ggraber@hodgsonruss.com
HMS (OMIG audits)                                   HMS (OMIG audits)                             Attn: Gina Scrivano                  gina.scrivano@hms.com
                                                                                                                                       hlazarus@lazarusandlazarus.com
Counsel to Clinical Staffing Resources Corp.        Lazarus & Lazarus, P.C.                       Attn: Harlan M. Lazarus              ysutton@lazarusandlazarus.com
Top 30 Unsecured Creditor                           GuideOne Insurance                            Attn: Officer Director               info@alangray.com
                                                                                                                                       info@feldmankieffer.com
                                                                                                                                       smanuele@feldmankieffer.com
                                                                                                  Attn: Officer Director, Stephen
Top 30 Unsecured Creditor                           Feldman, Kieffer & Herman, LLP                Manuele, Marcy A. Klizak             mkliszak@feldmankieffer.com

Top 30 Unsecured Creditor                           Sysco Frozen Foods                            Attn: Officer Director               info@syr.sysco.com

Counsel to 1199SEIU United Healthcare Workers East Levy Ratner, P.C.                              Attn: Jessica I. Apter               japter@levyratner.com
                                                                                                  Attn: Jonathan S. Bodner, Harry M.   jbodner@bodnerlawpllc.com
Counsel for the Proposed DIP Lender                 BODNER LAW PLLC                               Gutfleish                            hgutfleish@bodnerlawpllc.com
Counsel to Patient 5781                             Connors LLP                                   Attn: Joseph Morath                  jdm@connorsllp.com
                                                    U.S. Centers for Medicare & Medicaid
U.S. Centers for Medicare & Medicaid Services       Services                                                                           jkbankruptcy@wellpoint.com
                                                    New York State Department of Taxation
New York State Department of Taxation and Finance   and Finance                                   Attn: Josh Russell                   josh.russell@tax.ny.gov
Counsel to Patient 47                               Ziff Law Firm LLP                             Attn: James Reed                     jreed@zifflaw.com
Midland Loan Services, Inc.,
acting by and through its authorized sub‐servicer
Berkadia Commercial Mortgage LLC                    Duane Morris LLP                              Attn: John Robert Weiss              jrweiss@duanemorris.com


                                                                                   Page 2 of 5
                                        Case 8-19-76260-ast          Doc 371        Filed 01/07/20          Entered 01/07/20 15:33:34

                                                                  In re: Absolut Facilities Management, LLC, et al.
                                                                                      Service List
                                                                              Case No. 19‐76260 (AST)
                    DESCRIPTION                                         NAME                                   NOTICE NAME                               EMAIL
Counsel to Patient 5772                              Brown Chiari LLP                               Attn: Jeffrey Schalke               jshalke@brownchiari.com

Counsel to Grandison Management, Inc.                McCarter & English LLP                         Attn: John R. Stoelker              jstoelker@mccarter.com
Counsel to Patient 5762                              Campbell & Associates                          Attn: Jason Telaak                  jtelaak@campbellassociateslaw.com
Counsel to Latina Boulevard Foods LLC                Hodgson Russ LLP                               Attn: James C. Thoman               jthoman@hodgsonruss.com
                                                                                                                                        jtshelton@kslnlaw.com
Interested Party                                     Kenney Shelton Liptak Nowak LLP                Attn Judith Treger Shelton          www.kslnlaw.com
Interested Party                                     Chubb                                          Attn: Judy Fettner                  judith.fettner@chubb.com

Counsel to Grandison Management, Inc.                McCarter & English LLP                         Attn: Kate Roggio Buck              kbuck@mccarter.com

Attorneys for Capital Funding, LLC                   Whiteford, Taylor & Preston LLP                Attn: Kenneth M. Lewis, Esq.        klewis@wtplaw.com
                                                                                                    Attn: Kenneth J. Ottaviano, Paige   Kottaviano@BlankRome.com
Counsel to Capital Finance, LLC                      Blank Rome LLP                                 Barr Tinkham                        Ptinkham@BlankRome.com
                                                     Office of the New York State Attorney          Attn: Leo V. Gagion & Enid Nagler   leo.gagion@ag.ny.gov
New York State Department of Health                  General                                        Stuart                              Enid.Stuart@ag.ny.gov
                                                                                                    Attn: Matthew Leopold, General
Environmental Protection Agency                      Environmental Protection Agency                Counsel                             Leopold.matt@Epa.gov
Midland Loan Services, Inc.,
acting by and through its authorized sub‐servicer
Berkadia Commercial Mortgage LLC                     Duane Morris LLP                               Attn: Lawrence J. Kotler            ljkotler@duanemorris.com
Counsel to Patient 5759                              Shaw & Shaw PC                                 Attn: Leonard Zaccagnino            lzaccagnino@shawlawpc.com
Top 30 Unsecured Creditor                            Preventive Diagnostics, Inc.                   Attn: Officer Director              mark@pdihealth.com
Counsel to Patients 5751, 5775, 5780, 5788           Brown Chiari LLP                               Attn: Michelle Braun                mbraun@brownchiari.com
Counsel to Ohio Casualty Insurance Company and its
affiliates                                           Chiesa Shahinian & Giantomasi PC               Attn: Michael R. Caruso             mcaruso@csglaw.com
Counsel to Patient 5766                              Brown Chiari LLP                               Attn: Michael Drumm                 mdrumm@brownchiari.com
United States Department of Housing and Urban        United States Attorney Eastern District of     Attn: Richard P. Donoghue, Megan    megan.freismuth@usdoj.gov
Development                                          New York                                       J. Freismuth                        richard.donoghue@usdoj.gov
Counsel to Designed for Healthcare Ltd. d/b/a
Paterson Healthcare Interior Design                  Zelmanovitz & Associates PLLC                  Attn: Menachem O. Zelmanovitz       mendy@zelmlaw.com
Top 30 Unsecured Creditor                            Grandview Brokerage                            Attn: Officer Director              michael@gvwins.com
                                                                                                    Attn: Centralized Insolvency
IRS Insolvency Section                               Internal Revenue Service                       Operation                           Mimi.M.Wong@irscounsel.treas.gov


                                                                                     Page 3 of 5
                                        Case 8-19-76260-ast            Doc 371        Filed 01/07/20          Entered 01/07/20 15:33:34

                                                                    In re: Absolut Facilities Management, LLC, et al.
                                                                                        Service List
                                                                                Case No. 19‐76260 (AST)
                     DESCRIPTION                                          NAME                                  NOTICE NAME                               EMAIL
                                                                                                      Attn: Centralized Insolvency
IRS Insolvency Section                                Internal Revenue Service                        Operation                        Mimi.M.Wong@irscounsel.treas.gov
Counsel to Patient 5770                               Brown Chiari LLP                                Attn: Michael Lancer             mlancer@brownchiari.com

Chubb European Group SE                               Cullen and Dykman LLP                           Attn: Matthew G. Roseman         mroseman@cullenllp.com
Counsel to Patients 20, 53, 5768, 5776, 5784          Brown Chiari LLP                                Attn: Michael Scinta             mscinta@brownchiari.com
Counsel to Patient 5769                               Tang Law Firm PC                                Attn: Michelle Tang              myqtang@yahoo.com
Counsel to Patients 5754, 5789, 5798                  Brown Chiari LLP                                Attn: Nicole Marques             nmarques@brownchiari.com
Interested Party                                      Favorite Healthcare Staffing, Inc.              Attn: David J. Noonan            noonan@law‐djn.com
Counsel to Patient 5785                               Smith Miner O’Shea & Smith LLP                  Attn: Philip J O'Shea, Jr.       oshea@smithminerlaw.com

Counsel to 777 Equipment Finance LLC                  Benanti & Associates                            Attn: Paul A. De Genaro          pdegenaro@benantilaw.com

Counsel to 777 Equipment Finance LLC                  Benanti & Associates                            Attn: Paul A. De Genaro          pdegenaro@benantilaw.com
Counsel to Kaufman Borgeest & Ryan LLP                Kaufman Borgeest & Ryan LLP                     Attn: Robert A. Benjamin         rbenjamin@kbrlaw.com
Counsel to Joseph J. Tomaino, Patient Care
Ombudsman                                             SilvermanAcampora LLP                     Attn: Ronald J. Friedman               RFriedman@SilvermanAcampora.com
                                                      New York State Department of Health ‐                                            richard.zahnleuter@health.ny.gov
                                                      Office of Health Insurance Programs (Cash                                        Tracy.hennige@health.ny.gov
Top 30 Unsecured Creditor                             Receipets Assessment)                     Attn: Officer Director
Ascentium Capital LLC                                 Ascentium Capital LLC                     Attn: Ronika Robinson                      RonikaRobinson@AscentiumCapital.com
                                                                                                                                           sarzynski@ruppbaase.com
Counsel to Paramount Roofing Inc                      Rupp Baase Pfalzgraf Cunningham LLC             Attn: Kyle C. DiDone                 didone@ruppbaase.com
                                                                                                                                           scarroll@loeb.com
                                                                                                      Attn: Schuyler G. Carroll, Daniel B. dbesikof@loeb.com
Counsel to Debtors                                    Loeb & Loeb                                     Besikof, Noah Weingarten             nweingarten@loeb.com
                                                                                                                                           secbankruptcy@sec.gov
Securities and Exchange Commission ‐ Headquarters     Securities & Exchange Commission                Attn: Secretary of the Treasury      NYROBankruptcy@sec.gov

Counsel to 1199SEIU United Healthcare Workers East LEVY RATNER, P.C.                                  Attn: Suzanne Hepner             shepner@levyratner.com
Counsel to Patients 5763, 5764, 5782, 5799         Brown Chiari LLP                                   Attn: Tim Hudson                 thudson@brownchiari.com

Counsel to Patients 6, 9, 294, 5750, 5752, 5756, 5758,
5771, 5774, 5779, 5792, 5793, 5794, 5795, 5796         Brown Chiari LLP                               Attn: Theresa Walsh              twalsh@brownchiari.com


                                                                                       Page 4 of 5
                                 Case 8-19-76260-ast      Doc 371        Filed 01/07/20          Entered 01/07/20 15:33:34

                                                       In re: Absolut Facilities Management, LLC, et al.
                                                                           Service List
                                                                   Case No. 19‐76260 (AST)
                   DESCRIPTION                               NAME                                   NOTICE NAME                        EMAIL
                                                                                                                      twinmedbilling@twinmed.com
Top 30 Unsecured Creditor                  TwinMed                                       Attn: Officer Director       twinmedpurchasing@twinmed.com
                                           Corporation Service Company, as
Interested Party                           Representative                                P.O Box 2576                 uccsprep@cscinfo.com




                                                                          Page 5 of 5
